Citation Nr: 1327311	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  06-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded in September 2012 for further development.


FINDING OF FACT

The Veteran's current schizoaffective disorder had its onset in service; the alcohol and drug abuse resulted from symptoms associated with the psychiatric disability.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder with secondary alcohol and drug abuse are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012);  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the alcohol and drug abuse aspect of the Veteran's claim, the Board notes that the United States Court of Appeals for the Federal Circuit has held that while 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse, this statute does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).   

Not all of the Veteran's apparent service treatment have been able to be obtained.  This includes apparent service psychotherapy reports.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  


Analysis

Service treatment records show that the Veteran underwent several months of rehabilitation after being found intoxicated on duty in March 1977.  During his rehabilitation, he was found to have heroin in his possession.  In November 1977, he was diagnosed as having improperly used methaqualone.  

In May 1978, he was referred for positive urinalysis for methaqualone.  It was reported that he had a fair relationship with his superiors and no close peers.  In June 1978, he denied the use of mandrex and stated that someone changed urines.  His was positive for methaqualone.  

On service discharge examination in October 1979, the Veteran denied psychiatric symptomatology and he was found to be psychiatrically normal on clinical evaluation.  

The Veteran was hospitalized for chronic alcohol addiction at a VA facility from March to April 1984.  It was reported to be his first hospitalization there.  He reported that alcohol became a problem in 1979 and that on one occasion during service he had been absent for 60 days due to being on a binge.  After that, he was court-martialed and spent 2 months in the stockade and was reduced in rank.  In 1980, he was arrested for driving while impaired.  In 1983, he was arrested for driving under the influence.  He had been married in 1979 to a German girl.  He brought her to the states but she did not like it and returned home.  They had a son which she took back to Germany.  He admitted that drinking played a considerable part in their breakup.  He had abused alcohol and during service, and had abused morphine and heroin, but had not used them since his return to the states.  He admitted to constant bouts of alcoholic amnesia or blackouts when drinking, and denied hallucinations.  He had been treated at a VA Medical Center prior to the current admission, for detoxification.  On examination, his affect was at times flat and he seemed somewhat anxious.  He was evaluated for psychiatric medication, but his symptoms were so mild that no medication was ordered for him.  Besides depression and anxiety, there were no other serious psychological symptoms of hallucinations or delusions.  Mild depression with anxiety was dealt with by counseling and relaxation techniques.  He was given a 30 day supply of antabuse on discharge.  

A January 1985 private treatment report shows admission to a psychiatric substance abuse center in December 1984, after referral following a 2-3 week stay at another private hospital.  After evaluation showing an inappropriate affect, the diagnoses were dysthymic disorder and alcohol dependence.  It was felt that he could not be successfully treated as an outpatient due to the severity of his depression, alcohol dependence, and recent suicide attempt.  

A February 1987 private psychological evaluation includes discussion of the Veteran service history of drug and alcohol abuse to the effect that, in part, it appeared that the Veteran had been medicating himself for the effects of what might be a cyclothymic disorder. 

On VA evaluation in February 1993, the Veteran indicated that he had been diagnosed as bipolar in 1984 and was on Social Security for it, did not work, and was on Lithium and Navane.  On evaluation, he had a flat affect.  

Schizoaffective disorder was diagnosed in March 1999, and bipolar disorder was diagnosed in March 2004.  The situation was similar between August 2009 and April 2010.  

In the interim in April 2006, a service buddy wrote that having served with the Veteran in Germany, he knew that the Veteran had seen a psychotherapist there in service for bipolar disorder.  

The Board remanded the case to the RO in September 2012, in part to obtain a VA examination with a nexus opinion.  The examiner was to discuss whether the Veteran's in-service abuse of alcohol, methaqualone, and heroin was at least as likely as not self medication for any currently diagnosed psychiatric disorder.  July 2004 and November 2005 statements from the Veteran, regarding in-service events and symptoms, were to be considered.  Those statements detailed drug use circumstances in service as reported by the Veteran, and symptoms such as suicidality, always looking over his shoulder, and sleeping with a knife under his pillow and not getting much sleep at night in service.  He reported that his supervisor had seen him do crazy things, and getting in trouble in service.  He reported going into a manic state and thinking that he could just live off base in service and work for Uncle Sam part time.  

On VA examination in November 2012, the Veteran's claims folder was reviewed in its entirety, with service treatment records concerning drug and alcohol abuse and possession being noted.  The treatment and diagnoses post-service as reflected by medical records contained in the Veteran's claims folder were noted, as were the Veteran's July 2004 and November 2005 statements.  After examination, the examiner diagnosed schizoaffective disorder with alcohol and drug abuse secondary to it.  The examiner felt that it was at least as likely as not that the Veteran's schizoaffective disorder began in service as evidence by reported insomnia and behavioral problems.  The examiner opined that the Veteran used drugs and alcohol in service to self-manage symptoms of agitated mood/energy, including insomnia.  

After reviewing the evidence in its entirety, the Board finds that it supports the service onset of schizoaffective disorder with secondary alcohol and drug abuse, and so service connection is warranted for the same.    The examiner in November 2012 longitudinally reviewed the Veteran's claims folder and came to the conclusion, based on such review, that the Veteran's schizoaffective disorder started in service and that it is what had caused the Veteran's alcohol and drug abuse problems.  The Board accepts this professional medical opinion evidence as indicating the service onset of schizoaffective disorder with secondary alcohol and drug abuse, as that is what it indicates and it is based on a thorough and longitudinal review of the record.  Reasonable doubt is resolved in the Veteran's favor.  



ORDER

Service connection for schizoaffective disorder with secondary alcohol and drug abuse is warranted.  Accordingly, the appeal is allowed.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


